BARRETT, J. (concurring).
Prima facie, the moneys in bank were-the property of the debtor. He paid these moneys out to certain insurance companies after he was served with the order, but he nowhere-shows that the moneys so paid belonged to these companies. Whether his payments were of mere debts, or the turning over of trust funds, he does not distinctly state. He leaves us to infer the latter-from the mere fact of payment, coupled with the additional circumstance that he was in the habit of depositing these premiums as received. On their face, however, the checks were given for money due by the debtor. If they were given in fulfillment of a trust duty, the debtor should have shown it. The burden was on him, when betook the risk of checking against this bank balance, of proving that it actually belonged to some one other than himself. He failed to-meet this burden. His habit of making deposits there of premiums as received was a mere circumstance, just as was the fact of his making other deposits of moneys avowedly his own in the same account,, and blending them all. We find, too, in his testimony, that, a few days before the date of the order in supplementary proceedings, he-deposited $1,980, which was given to him by his brother. He furnishes no account of the expenditure of this sum, further than to say that, when served with the order, there was but $777.91 to the creditof the account. This balance was apparently what was left of the-$1.980 received from his brother. There is certainly no evidence that it belonged to the insurance companies. The only evidence on that head is that the debtor checked against the balance in favor of these insurance companies. That was apparently because he owed them-money, not because they owned the $777.91, or because they had any specific lien thereon. There is thus no genuine conflict upon this record as to the ownership of the balance in bank. On the evidence before us, it belonged to the judgment debtor. He disobeyed the injunction when he used that balance, whether for personal expenses or in payment of debts; and he must make restoration, or suffer the-consequences of his contempt.
The order should accordingly be affirmed, with costs.